DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claim(s) 1-20 are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
"identify whether a predetermined time elapses from the identification based on the identification the electronic device is in the fixed state, wherein the predetermined time is determined based on whether the electronic device is positioned at a predetermined location, determine absolute coordinates of an area in which the electronic device positioned using a plurality of signals received from at least one satellite for the predetermined time from the identification based on the identification of the elapse of the predetermined time".
quoted from claim 11, in combination with the claim as a whole:
	"identify whether the electronic device is positioned at a predetermined location through the at least one sensor based on the identification the electronic device is in the fixed state, acquire information on absolute coordinates of an area in which the electronic device is positioned based on a plurality of signals received from satellites for a first time from timing at which it is determined that the electronic device is in the fixed state based on identification of the predetermined location of the electronic device, acquire the information on the absolute coordinates of the area in which the electronic device is positioned based on a plurality of signals received from satellites for a second time, which is longer than the first time, from timing at which it is identified that the electronic device is in the fixed state, based on identification of a location of the electronic device different from the predetermined location".
quoted from claim 13, in combination with the claim as a whole:
"identifying whether a predetermined time elapses from the identification based on the identification that the electronic device is in the fixed state, wherein the predetermined time is determined based on whether the electronic device is positioned at a predetermined location; determining absolute coordinates of an area in which the electronic device is positioned using a plurality of signals received from at least one satellite for the predetermined time from the identification based on identification of the elapse of the predetermined time".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

                                                                                                                                                                                                 
/BERNARR E GREGORY/Primary Examiner, Art Unit 3648